COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO.
2-02-341-CV

FRED DOUGLAS SUTHERLAND                                                
APPELLANT
V.
THE STATE OF TEXAS                                                            
APPELLEE
----------
FROM THE 90TH
DISTRICT COURT
OF YOUNG COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On December 13, 2002, we notified appellant that his
brief had not been filed as required by TEX.
R. APP. P. 38.6(a). We stated we would
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a response
showing grounds for continuing the appeal. We have not received any response.
Because appellant's brief has not been filed, we dismiss
the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a), 42.3(b).
 
                                                                                       
PER CURIAM

PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
[DELIVERED JANUARY 30, 2003]

1. See Tex. R. App. P. 47.4.